Citation Nr: 1803089	
Decision Date: 01/17/18    Archive Date: 01/29/18

DOCKET NO.  16-13 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an effective date prior to February 1, 2012, for the award of apportionment benefits for W.W.  

2.  Entitlement to an effective date prior to January 1, 2015, for the award of increased apportionment benefits for W.W.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

Veteran represented by:	Military Order of the Purple Heart



WITNESSES AT HEARINGS ON APPEAL

The Appellant, the Veteran, and W.W.


ATTORNEY FOR THE BOARD

E. F. Brandau, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1951 to July 1974, and the appellant is the Veteran's ex-spouse and custodian of the Veteran's son, W.W.  

These matters come before the Board of Veterans' Appeals (Board) from April and May 2015 decisions from the Department of Veterans Affairs (VA) Regional Office.  This appeal was previously remanded by the Board in November 2016.

The appellant and her son testified in a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in July 2016.  A transcript of the hearing was prepared and added to the record.  In September 2017 the undersigned VLJ held another hearing wherein the appellant and the Veteran were present and offered testimony.  A second transcript was added to the record.

The Board notes that there was continued error by the RO in addressing mail to the appellant and Veteran, and that their addresses were getting confused.  This claim has been designated as a contested claim in VA's Veterans Appeals Control and Locator System (VACOLS), which should hopefully minimize future errors.  The Board notes that the Veteran did not receive timely notice of the September 2017 Board hearing, but that he was able to attend the hearing regardless.  Therefore, the Board finds that the error was harmless.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  The appellant's claim for apportionment for helpless child benefits was filed at the RO in January 2012.  This claim was granted in a November 2012 administrative decision, with an effective date of February 1, 2012.  In March 2013, the appellant filed an untimely appeal as to the effective date assigned for the apportionment.  

2.  There was no informal or formal claim, or written intent to file a claim for apportionment for helpless child benefits prior to the January 2012 claim. 

3.  The appellant has not raised a claim of entitlement to revision of the November 2012 administrative decision based upon clear and unmistakable error (CUE).

4.  The appellant's claim for increased apportionment for helpless child benefits was filed at the RO in December 2014.  This claim was granted in an April 2015 administrative decision, with an effective date of January 1, 2015.  

5.  There was no informal or formal claim, or written intent to file a claim for increased apportionment for helpless child benefits after the November 2012 decision and prior to the December 2014 claim for increase. 



CONCLUSIONS OF LAW

1.  The requirements for an effective date earlier than February 1, 2012, for the grant of an apportionment of benefits for a helpless child have not been met.  38 U.S.C. §§ 5107, 5108, 5109A, 5110, 7104, 7105 (2012); 38 C.F.R. §§ 3.1(p), 3.102, 3.155, 3.400 (2017).

2.  The requirements for an effective date earlier than January 1, 2015, for the grant of increased apportionment benefits for a helpless child have not been met.  38 U.S.C. § 5110; 38 C.F.R. § 3.400.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist 

This appeal concerns a benefit provided under Chapter 53, Title 38, United States Code.  The rules governing VA notice and assistance upon receipt of a claim for benefits do not apply to claims for benefits provided under chapters other than Chapter 51.  See Sims v. Nicholson, 19 Vet. App. 453, 456 (2006).  In short, the duty to notify and assist does not apply to decisions regarding how benefits are paid. 

Nonetheless, the issues on appeal dealing with apportionment of the Veteran's benefits are considered contested claims.  As such, there are certain procedural safeguards for each involved party - the Veteran and the appellant.  For example, when a Substantive Appeal is filed in a simultaneously contested claim, the content of the Substantive Appeal will be furnished to the other contesting parties to the extent that it contains information which could directly affect the payment or potential payment of the benefit which is the subject of the contested claim.  38 C.F.R. § 19.102 (2017).  If a hearing is scheduled for any party to a simultaneously contested claim, the other contesting claimants and their representatives, if any, will be notified and afforded an opportunity to be present.  38 C.F.R. § 20.713(a) (2017).  

Pursuant to the Board's November 2016 remand directive, in December 2016 the RO sent the Veteran a copy of the appellant's substantive appeal and a copy of the July 2016 hearing transcript.  As noted, the Veteran was to be notified of the September 2017 hearing but there was an error in notifying the Veteran of the date and time of the hearing.  Nonetheless, the Veteran received informal notice of the hearing and was able to attend the hearing and testify.  Therefore, any notice/duty to assist omission is harmless and without prejudice to the Veteran.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Additionally, the appellant was provided a statement of the case in connection with her increased rating claim as directed in the November 2016 Board remand, and she timely perfected her appeal.

In light of the foregoing, the Board finds that there was substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, based on the foregoing, the Board concludes that neither the appellant nor the Veteran is prejudiced by the Board issuing a decision on the claim at this time.

Analysis

Earlier effective date for the award of apportionment benefits

The appellant seeks an effective date earlier than the currently assigned February 1, 2012, for the grant of apportioned benefits for a helpless child.  She contends that the effective date should be in August 2005, when W.W. turned 18 years of age.  The appellant argues that she has an increased need for support given that her son cannot maintain a livelihood given his lifelong disabilities.  In support of her contentions she has submitted several doctors' statements indicating that W.W. has a lifelong disability and will be unable to recover.  The appellant has also submitted W.W.'s treatment records detailing his mental and physical deficits.  She has testified that since her son has had a constant disability since birth, he should be entitled to an earlier effective date.  Essentially her argument turns on when W.W. was entitled to benefits, rather than when she filed the claim.  

The effective date for the grant of an apportionment, for an original claim, is in accordance with facts found.  38 C.F.R. § 3.400(e).  Generally, effective dates are based on the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400.  On other than original claims, the effective date of apportionment benefits is the first day of the month following the month in which the claim was received.  38 C.F.R. § 3.400(e).  
 
For purposes of this appeal, a claim is a formal or informal communication, in writing, requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p) (2014). 

In this case, the basic facts are not in dispute.  The appellant initially filed a claim for apportionment for helpless child benefits in January 2012.  This was granted in a November 2012 administrative decision.  In March 2013 the appellant filed a notice of disagreement to the effective date, but it was not timely.  See 38 C.F.R. § 20.501 (2017) (notice of disagreement for contested claims must be filed within 60 days from the date of the mailing of the notification of the determination).  The evidence does not show, and the appellant has not claimed that she has made a claim prior to January 2012.

The Board finds no evidence of an informal or formal claim for apportionment prior to January 2012.  The appellant has never asserted that she made a formal claim prior to January 2012, only that her son's disability is lifelong and has remained constant, and therefore he should have been eligible since he turned 18 years of age in 2005.  Nonetheless, the fact that W.W. turned 18 years old is not an inferred claim for apportionment benefits.  The Board acknowledges the appellant's numerous written statements and submissions from physicians and treatment providers detailing W.W.'s lifelong disability and inability to provide for himself.  Assuming arguendo that W.W. has been disabled since birth, the law still states that the effective date for a grant of apportionment is the date of receipt of the application, or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400.  

For the appellant's apportionment claim, the date of receipt of application was January 2012, and therefore the current effective date is proper.  There is no legal entitlement to an earlier effective date of apportionment.  Moreover, the November 2012 administrative decision became final in that there was no timely appeal or submission of new evidence within the requisite time period.  Any later action to alter a final decision would constitute a "freestanding" earlier effective date claim, which would not be permissible.  See Leonard v. Nicholson, 405 F.3d 1333, 1337 (Fed. Cir. 2005) (indicating that "[n]o matter how [the Veteran] tries to define 'effective date,' the simple fact is that, absent a showing of clear and unmistakable error (CUE), he cannot receive disability payments for a time frame earlier than the application date of his claim to reopen, even with new evidence supporting an earlier disability date"); Sears v. Principi, 349 F.3d 1326 (Fed. Cir. 2003); Rudd v. Nicholson, 20 Vet. App. 296 (2006) (finding that only a request for revision based on CUE could result in the assignment of an effective date earlier than the date of a final decision).  

Simply put, there is no legal entitlement to an earlier effective date.  Accordingly, the Board finds that the current effective date for the grant of apportionment of benefits for a helpless child is proper.  

Earlier effective date for the increase in apportionment benefits

Based on similar reasoning the Board finds that the proper effective date for increased apportionment benefits is January 1, 2015.  As noted the appellant filed her first claim for apportionment in January 2012 and this claim was granted with payments beginning effective February 1, 2012.  Although the appellant filed an (untimely) appeal to the November 2012 administrative decision granting benefits, that appeal was contesting the effective date, not the amount of apportionment.  The first claim for an increase in apportionment was filed in December 2014.  The appellant has never contended that she filed a claim for increased apportionment prior to December 2014 and after the November 2012 rating decision.  Once more, her arguments focus on W.W.'s financial needs rather than the procedural actions.  

A noted above, the effective date for a grant of increased apportionment (which is a non-original claim) is the first day of the month following the month in which the claim was received.  38 C.F.R. § 3.400(e).  Again, even if W.W. was entitled to a higher amount of apportionment at an earlier date, the date of the receipt of claim dictates the effective date, and that application date was in December 2014.  The effective date is the first day of the month following the application date, which in this case is January 1, 2015.  Id.  The Board sympathizes with the appellant's financial situation and her desire to financially support her son, and has taken notice of her many submissions describing the financial need but the law states that in this case the earliest the increased apportionment benefits can be granted would be the first day of the month after the claim was made.  There is no legally permissible date for increased apportionment benefits prior to January 1, 2015.

Accordingly, the Board finds that the January 1, 2015, effective date for the grant of increased apportionment for helpless child is proper.  







ORDER

Entitlement to an effective date prior to February 1, 2012, for the award of apportionment benefits for W.W. is denied.

Entitlement to an effective date prior to January 1 2015, for the award of increased apportionment benefits for W.W. is denied




____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


